904 F.2d 700Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary Rose LOCKETT, Plaintiff-Appellant,v.John O. MARSH, Jr., Secretary of the Army;  E.R. Heiberg,III, Commander;  Martin W. Walsh, Jr., Commander;  RichardE. Delozier, Chief, Engineering Division;  Gerhardt A.Dohmeier, Former Assistant Chief, Engineering Division;  EnnVeskimets, Chief, Design Branch;  Donald P. Skinner, Former,Chief Specification Section;  Janet Dubbert, Former, ChiefManagement Employee Relations Branch, Defendants-Appellees.
No. 89-3246.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1990.Decided:  May 25, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (C/A No. 86-2797-JH).
Mary Rose Lockett, appellant pro se.
Charles Preston Scheeler, Office of the United States Attorney, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Mary Rose Lockett appeals from the district court's order denying relief in her employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lockett v. Marsh, C/A No. 86-2797-JH (D.Md. Feb. 2, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED